 AO 2451 (Rev. 1 1 /1 h)   Judgment in a Criminal Case for a Petty Odense
                           Sheet l



                                         UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

        UNI"I'ED S1~A"TES OF AMERICA                                        Judgment in a Criminal Case
                              ~                                             (For a Pett}~ Offense)
LYNCH,JAZZLYN K                                                                                                                      EDCR19-00383-SHK
                                                                            Case No.                 CC4E                        6773755
                                                                            USM No.
                                                                            Young Kim,DFPD
                                                                                                                       UefendanY's Attorney
THE DEFENDANT: LYNCH,JAZZLYN K
     THE DEFENDANT pleaded                    ~ guilty ❑ nolo contenders to counts) One
 ❑ THE DEFENDANT was found guilty on couirt(s)
l~he defendant is adjudicated guilty of these offenses:


"Citle &Section                    Nature of Ofi'ense                                                                      Offense Ended                       C'onnt
18 UDC 641                        Theft of Alcohol(Larceny)                                                             04/27/2019                         One




         The delendant is sentenced as provided in pages 2 through               _    5 _._.. of this judgment.
                                                                                             -
     THE DEFEhDAN"T vas Cound not guilty on counts)
❑ Count(s)                                                      ❑ is         ❑are dismissed on the motion of the united States.

         [t is ordered thst the defendant must notify the United States attorney Cor this district within 30 days of any charge of name,
residence, or mailing address until al I fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. I'~ dered
to pay restitution, th`c defendant mist notify the court and United States attorney of material changes in economic circum
                                                                                                                                                                  `oF n+t u.y o

Last Four Digits of Defendant's Svc. Sea No.: 6066                          December 6,2019                                                                   `'`~ '' ~ ~'
                                                                                                            Date of Imposition oP            dgment            '...
Defendant's     Year of Birth: 1996                                             \         ~                                                                : ~, a`~>;/~,~

                                                                                                                                                      --     --                     __
City and State cif Defendant s Rc,sidence                                                                             Signature of Judge                             ~ ~,,~foc~~~
T~VENTYNINE PALMS CA
                                                                            Shashi Kewalramani, United States Magistrate ~dge
                                                                                                                  Name and Title of Judge

                                                                                                  ti
                                                                             __..__ _... __ ...--~_ ..-- ~`_~.. _._l_~_. . . .......Date
                                                                                                                                     .__--
    AO <45[(Rev. I I /16)   Judgment in a Criminal Case for a Petty Qfiense
'                           Sheet 3 —Criminal Monet~!v Fenalues
                                                                                                            Judgment—Ya€e ...____2_..__.... ~~~   ~
    UF.~~ENDAN'I':          LYNCH,JAZZLYN K
    cnsi~ NUMI3I~K:         CC4E                 6773755                   EDCR19-00383-SHK
                                                     CR11VI[NAL MONETARY PENALT[ES

         7'he defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.


                       Assessment                  Fine                               Restitution                    Processing Fee
    TOTALS         $ 25.00                     $ 0.00                             $ 0.00                            $ 0.00

    ❑    7'he determination of~restitution is deferred until                          An Amended JrrdKment ifs a Crimi~:a/ Case(AO 2450) ~+~ill be
         entered after such determination.

    ❑ "Che defendant must make restitution (including community restitution) to the t~~llowing payees in the amount listed below.

         It the defendant makes a partial payment, each payee shall receive an approximately proportioned ~avment, unless specified
         othen~~isc in the priority order or percentage pay~ment column below. Ilo~vever, pursuant to 18 U.S.C.. ~ 3664(1), alt ncmfedcral
         victims must be paid in lull prior to the CJnited States receiving payment.


    Name of Pavee                               Total Loss**                            Restitution Ordered                    Priority or Percentage




    TOTALS                            $                              n.00                                     1 11


    ❑    Restitution amount ordered pursuant to plea agreement $

    ❑   The defendant must pay interest on restitution or a fine of more than $2,500, unless the tine or restitution is paid in full before the
        fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
        to penalties for delinquency and default, pursuant to lR tJ.S.C. § 3612(8).

    ❑   The court determined that the deicndant does not have the ability to pay interest, and it is ordered that:

        ❑ the interest requirement is waived for               ❑    fine          ❑      restitution.
        ❑ the interest requirement for the           ❑ tine         ❑         restitution is modified as follows:




" Justice i'or Victims of"Crafficking Act of 2015, Pub. L. No. 114-22.
'* Findings for the total amount of losses are reyuired under Chapters 109A, 110, 110A, and 113A of Title 18 for otrenses committed on or afier
September 13, 1994, but before Apri123, 1996.
 AO 245f(Rev. I I/16)   Judgment in a Criminal Case f'or a Petri Offense
                        Sheet 4 — Schedule of Pa~~ments
                                                                                                      Judgme~~t —Page   3   of     5
 vLrGNDAN7`.             LYNCH,JAZZLYN K
 cr~sL NUMa~,u:          CC4E                  6773755                 EDCR19-00383-SHK

                                                         SCHEDULE OF PAYMENTS

 Having assessed die defendants ability to pay, payment of the total criminal monetary penalties are due as follows:

 A     ❑    Lump suni payment of$                                     due immediately, balance due

                 not later than                _...__                   . or
                                                            __
            ❑    in accordance with        ❑     C,     ❑        P,   ❑ L, or     ❑ P below); or
 B     ❑    Payment to begin immediately (may be combined with                  ❑ C,       ❑ D, or   ❑ I' below); or
 C     ❑    Payment in equal                (e.g., weekly, monthly, quarterly) installments of $                    over a period oP
                        (e.g., months or years), to commence                (e.g., 30 or 60 days} after the date of this judgment; or
 D     ❑    Payment in equal _ _             (e.g.. weekly, monthly, quarterly) i~istallments of~ $                  over a period of
                         (e.g., months or years), to commence                (e.g., 30 or 60 da}'s) after release from imprisonment to
            a term of supervision; or

 E     D    Payment during the term of probation will commence within                  (e.g., 3U or 6U days) after release from
                                                                                    --
            imprisonment. "Che court will set the pa;ment plan based on an assessment of the defendant's ability to pay at that time; or
 F     ~ Special instructions regarding the payment of criminal monetary penalties:

             Criminal monetary penalties in the amount of$25 are due as directed by the U.S Probation Office
             payable to: U.S. District Court, 255 E. Temple St., Ste. 1178, Los Angeles, CA 90012.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
 due durine the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
 Prisons' inmate Financial Responsibility Program, are made to the clerk ofthe court.

 T'he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 ❑     Joint and Several

      Defendant and Co-Defendant Names, t;ase Numbers(including defendant number),'i'otal Amount, Joint and Several Amount.
      and corresponding pa;~ee, iii appropriate.




 ❑    The defendant shall pay the cost of'prosecution.

 ❑    7'he defendant shall pay the follo~vine court cost(s): 0.00

 ❑    Thy defendant shall i~~rfeit the defendants interest in the following property to the United States:



 Payments shall be applied in the follo~~~ing order:(1)assessment,(2)restitution princi al,(3}restitution interest,(4) fine principal,
(Sj tine interest,(6)community restitution,(7)JV 1-A assessment,(3) penalties, and (9~ costs, including cost of prosecution and
 court costs.
 AO 245f (Rev. I I/16)   ludgmcnt in a Criminal Case f'or a Petty Odense
                         Sheet 5 —Probation
                                                                                                         ludement—Page __ _~___ of     ~
  ~~,[~It~~~~AN~r:        LYNCH,JAZZLYN K
  CASE NlJM13ER:          CC4E     6773755                             EDCR19-00383-SHK
                                                                      PROBATION

  You are hereby sentenced to probation for a term of:

Two(2) year term of formal probation to run concurrent with two (2) year term imposed for case
EDCR19-00382-SHK(CC4E 6773701).




                                                          MANDATORY CONDITIONS
  1.        Yc~u must not commit another federal, state or local crime.
  2.        You must not unla~~~fully possess a conu~olled substance.
  3.        You must refrain from any unlawful use of a controlled substance. ~'ou must submit to one drug test within 15 days of
            placement on probation and at least two periodic drug tests thereafter, as determined by the court.
                       ❑ 7'he above drug testing condition is suspended, based on the court's determination that you pose a low risk
                            Of future, substance abuse.(check ifnpplicuhhj
  4.        ❑ You must cooperate in the collection ofDNA as directed by the probation oft7cer. (~h~ck ~fo~~~,/rcab/e)
  5.        ❑ You must comply ~t-ith the reyuirements ol'thc Sex Offender Registration and Notification Act(42 tf.S.C. § 16901, et
                sey.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
                location where you reside, ~~ork, are a student. or were convicted of a qualityin~ offense. /che~k,fupplicab/eJ
  6.        ❑ You must participate in an approved program for domestic vloletiCe. (check ifnpplicnGlej
  7.        ❑ You must make restitution in accordance with 18 U.S.C. §$ 2248, 229,2264, 2327, 3663, 3663A, and 3664.
               (check ifnpp/icnhle)
  8.        You must pay the assessment imposed in accordance with l8 U.S.C. § 3013.
  9.        If this judgment imposes a fine, ynu must pay in accordance «pith the Schedule of Payments sheet of this judgment.
  10.       You must notify the court of any material change in your economic circumstances that might affect your ability to pay
            restitution, lines, or special assessments.

  You must comply ~~~ith the standard conditions that hay-e been adopted by this court as ~~~ell as with any other conditions on the
  attached page.
  AO 245[(Rev. I I/16)   Judgment in a Criminal Case f'or a Petri- Clttense
                         Sheet Sf3 —Probation Supervision

                                                                                     Judgment —Page __ 5.___ of   __ _5.____
  DLPENDAN"1': LYNCi-1, JAIl:..LYN K
  CASE NUMBF.-,R: EDCR19-00383-SHK (CCaE 67737»)
                                                SPECIAL CONDITIONS OF SUPERVISION
Defendant shall be placed on formal probation for a period oftwo years to run concurrent with two year term of
probation imposed on case EDCR19-00382-SHK(CC4E 6773701). The Court will consider converting to
informal probation after one year upon motion by Defendant or counsel.

The terms and conditions of probation are as follows:

1)Defendant shall comply with the rules and regulations of the United States Probation Office and General Order
18-10.

2)Defendant shall complete eight(8) hours of shoplifting classes as directed by the U.S. Probation Office.

3)Defendant shall complete ten (10)hours of community service as directed by the U.S. Probation Office.

4)Defendant shall pay a total monetary sanction of$25(mandatory special assessment), as directed by the U. S.
Probation Office.

5)Defendant shall report telephonically to the U. S. Probation Office located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 12/13/19.
